UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4900

NIMER ELARJA SABAL,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., District Judge.
(CR-95-686)

Submitted: May 29, 1997

Decided: June 18, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
John M. Barton, Jane B. Taylor, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Nimer Elarja Sabal appeals from his conviction of aiding and abet-
ting in money laundering, 18 U.S.C. §§ 1956(a)(1)(A)(I), 2 (1994).
Sabal's counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), addressing whether the district court complied with
the requirements of Fed. R. Crim. P. 11 in accepting Sabal's guilty
plea. Sabal has filed supplemental pro se briefs raising a number of
ineffective assistance of counsel claims. Finding no error, we affirm.

Sabal was one of six defendants named in a nine-count second
superseding indictment in January 1996. Sabal's arrest was the result
of a Federal Bureau of Investigation (FBI) investigation into a Peru-
vian and Colombian money laundering network. Sabal's role was to
introduce the owners of the money--drug traffickers located in Peru
and Columbia--to undercover FBI agents posing as representatives of
a shell corporation set up as part of the investigation. Sabal charged
a commission for arranging or brokering the transactions. Sabal pled
guilty to Count Two of the indictment which involved his arrange-
ment in April 1993 for a deposit of $69,805 into an undercover
account, which was then transferred to an informant's account in Peru
and, finally, given by the informant to Sabal in Peru.

The only issue raised by Sabal's counsel in his Anders brief is
whether the district court complied with Fed. R. Crim. P. 11 in
accepting Sabal's guilty plea. In reviewing the adequacy of compli-
ance with Rule 11, this court accords great deference to the trial
court's decision as to how best to conduct the mandated colloquy with
the defendant. United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.
1991). Rule 11 violations are evaluated under the harmless error stan-
dard. Id. This court may vacate a conviction resulting from a guilty
plea only if the trial court's violations of Rule 11 affected the defen-
dant's substantial rights. Our review of the transcript of Sabal's guilty
plea hearing discloses that the district court fully complied with Rule
11 in informing Sabal of his rights and in ascertaining the voluntari-
ness of his plea.

Sabal has filed supplemental pro se briefs raising a number of
claims of ineffective assistance of counsel. Claims of ineffective

                     2
assistance of counsel are not cognizable on direct appeal unless coun-
sel's deficient performance plainly appears on the face of the record.
See DeFusco, 949 F.2d at 120-21. Rather, these claims must be
brought in a habeas corpus proceeding under 28 U.S.C.A. § 2255
(West 1994 & Supp. 1997). Because ineffective assistance does not
plainly appear on the face of this record, we decline to address those
claims.

We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3